10/28/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0238

                                        DA 20-0238
                                     _________________

 ALPS PROPERTY & CASUALTY INSURANCE
 COMPANY, d/b/a Attorneys Liability Protection
 Society, A Risk Retention Group,

             Plaintiffs and Appellees,

       v.
                                                                    ORDER
 KELLER, REYNOLDS, DRAKE, JOHNSON &
 GILLESPIE, P.C., RICHARD GILLESPIE, BRYAN
 SANDROCK, GG&ME, LLC, a Montana Limited
 Liability Company, and DRAES, INC., a Montana
 Close Corporation, CHARLES JOSEPH SIEFERT
 and THOMAS Q. JOHNSON,

             Defendants and Appellants.
                                   _________________


       Appellants, by counsel, has filed a motion for extension of time within which to file
their reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before November 16, 2020.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  October 28 2020